Case 2:18-cv-05724-PSG-FFM Document 88 Filed 05/13/21 Page 1 of 3 Page ID #:981



    1   THEODORE J. BOUTROUS, JR., SBN 132099
          tboutrous@gibsondunn.com
    2   THEANE EVANGELIS, SBN 243570
          tevangelis@gibsondunn.com
    3   MICHAEL H. DORE, SBN 227442
          mdore@gibsondunn.com
    4   LAUREN M. BLAS, SBN 296823
         lblas@gibsondunn.com
    5   MARISSA MOSHELL, SBN 319734
          mmoshell@gibsondunn.com
    6   GIBSON, DUNN & CRUTCHER LLP
        333 South Grand Avenue
    7   Los Angeles, CA 90071-3197
        Telephone: 213.229.7000
    8   Facsimile: 213.229.7520
    9   Attorneys for Plaintiff
        ASHLEY JUDD
   10
                             UNITED STATES DISTRICT COURT
   11
                           CENTRAL DISTRICT OF CALIFORNIA
   12

   13    ASHLEY JUDD, an individual,              Case No.: 2:18-cv-05724 PSG (FFMx)
   14                       Plaintiff,
   15       v.                                    JOINT STATUS REPORT
   16    HARVEY WEINSTEIN, an
         individual,
   17
                             Defendant.
   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28

                                                   -1-
                                          JOINT STATUS REPORT
Case 2:18-cv-05724-PSG-FFM Document 88 Filed 05/13/21 Page 2 of 3 Page ID #:982



    1         Plaintiff Ashley Judd and Defendant Harvey Weinstein respectfully submit
    2   this Joint Status Report in preparation for the status conference scheduled for
    3   May 21, 2021 at 2:00 p.m.
    4         On February 24, 2020, a jury found Defendant guilty of criminal sexual
    5   assault in the first degree and rape in the third degree in The People of the State of
    6   New York v. Harvey Weinstein, in the Supreme Court of the State of New York,
    7   New York County, Indictment Number 2335/2018. Defendant was sentenced to
    8   23 years in prison on March 11. He has filed an appeal.
    9
              On or about March 15, 2021, a Los Angeles County grand jury returned an
   10
        indictment against Defendant on 11 counts of sexual assault involving five women
   11
        that allegedly took place between 2004 and 2013.
   12
              On April 12, 2021 a hearing on whether Defendant should be extradited to
   13
        California to face trial on the charges brought in Los Angeles was continued until
   14
        April 30, 2021.
   15
              On April 30, 2021, an Erie County, New York, court determined that
   16
        Mr. Weinstein has until May 30, 2021 to file another challenge to the extradition
   17
        request or have the Governor of New York disapprove of his extradition to
   18
        California. Once Mr. Weinstein’s criminal attorneys file the new challenge, a
   19
        further hearing will be set.
   20

   21
              In addition, in February 2021, Ms. Judd suffered multiple leg fractures and

   22
        nerve damage in an accident in the Democratic Republic of the Congo. She has

   23
        since undergone multiple surgeries and is engaged in intensive physical

   24
        rehabilitation to recover from her injuries.

   25

   26

   27

   28

                                                 -2-
                                        JOINT STATUS REPORT
Case 2:18-cv-05724-PSG-FFM Document 88 Filed 05/13/21 Page 3 of 3 Page ID #:983



    1   Dated: May 13, 2021         GIBSON, DUNN & CRUTCHER LLP
    2
                                          By:   /s/ Michael H. Dore
    3                                           Michael H. Dore
    4
                                                Attorneys for Plaintiff Ashley Judd

    5
        Dated: May 13, 2021               KUPFERSTEIN MANUEL LLP
    6
                                          By:   /s/ Phyllis Kupferstein
    7                                           Phyllis Kupferstein
    8                                           Attorneys for Defendant Harvey
                                                Weinstein
    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28

                                            -3-
                                   JOINT STATUS REPORT
